Case 8:18-cr-00478-JSM-AAS Document 35 Filed 03/01/19 Page 1 of 2 PageID 107




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION


  UNITED STATES OF AMERICA

  v.                                                    Case No. 8:18-cr-478-T-30AAS

  CHAD MICHAEL OVEREND
  ______________________________/


                ORDER MODIFYING CONDITIONS OF RELEASE

         This cause is before the Court on a Petition for Action on Conditions of

  Pretrial Release alleging multiple violations of the Defendant’s pretrial release

  conditions. A hearing was held on the matter, at which the Defendant admitted all

  of the alleged violations. (Doc. 30).

         In light of the Defendant’s admissions and for the reasons stated on the

  record, it is hereby ORDERED that the Court’s prior Order of Release (Doc. 12) is

  modified as follows:

         1.     The Defendant shall be subject to home detention and electronic

                monitoring by GPS.        The Defendant shall remain confined to his

                residence at all times except for the following activities, all of which

                must be pre-approved by Pretrial Services: medical, substance abuse,

                and/or mental health treatment; attorney visits; religious services; and

                court appearances.
Case 8:18-cr-00478-JSM-AAS Document 35 Filed 03/01/19 Page 2 of 2 PageID 108




        2.    All other conditions as previously set forth shall remain in full force

              and effect.

        DONE and ORDERED in Tampa, Florida, this 1st day of March 2019.




                                         -2-
